DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claims 1 and 3-7 recite "An expert computer system ... comprises a prediction model". Because a prediction model is construed as software, the Claims are rejected for being software per se.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
An expert computing system implemented method for analyzing, improving, and monitoring the co-prosperity of members of a network and/or the network, comprising the steps of: 
(a) for each member, profiling the relationship habits of the member and determining a member relationship habit index, and for the network, determining a network relationship habit index by combining the individual member relationship habit indices; 
(b) profiling the welfare outcome and wellbeing outcome of the member and determining a member success index, and determining a member social contribution index reflecting the member’s social contribution to the network; 
(c) determining a co-prosperity index for the member from the member success index and member social contribution index; 
(d) wherein the expert system comprises a prediction model produced by calculating correlation coefficients defining causal relationships between the members’ relationship habit profiles and the co-prosperity indices of the members; 
(e) with the prediction model, determining a social relationship habit improvement program consisting at least one change for a member based on the predictive modelling of the impact of changes to the member relationship habit profile, which changes are predicted to increase the member co-prosperity index by increasing the member social contribution index and/or the member success index;
(f) delivering the social relationship habit improvement program to the member and measuring any resulting change in the member social contribution index and/or the member success index;
(g) if a different between the predicted change in the member social contribution index and/or the member success index the measured change exists, then identifying at least one variable causing any difference; and
(h) update the prediction model.
Claim 1 includes additional limitation(s):
an expert computer system implemented method
Claim 10 includes all limitations of Claim 1 with additional limitations: 
An expert computer system for analyzing, improving, and monitoring the co-prosperity of a network having a plurality of members and/or network, the computer system including at least one processor; at least one computer-readable storage medium operatively coupled to the at least one processor and comprising representation of at least one set of computer instructions that, when executed by said processor, causes the computer system to perform the operations of:
The non-emphasized limitations of “profiling the social habits …”, “profiling the welfare outcome and well being outcome …”, “determining a co-prosperity index …”, “determining the causal relationship …”, “developing and delivering …” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one processing; at least one computer-readable storage medium” nothing in the claim element precludes the step from practically being performed in the mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the ranking and determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 8-9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 8 recites:
A method of improving a co-prosperity index of a member or a plurality of members in a network, implemented by an expert computer system, comprising the steps of: 
determining a member's social contribution index and a member's success index; 
determining a member social contribution index goal and/or a success index goal; 
using an expert prediction model produced by calculating correlation coefficient defining causal relationship between the members’ habit profiles and the co-prosperity indices of the members, predicting at least one interdependent relationship habit improvement required for each of the network members in order to progress towards one or both goals, by identifying at least one member or network relationship habit improvement known to causally drive the co-prosperity outcome for the member or network; and 
implementing the relationship habit improvement with the member.
Claim 8 includes additional limitation(s):
implemented by an expert computer system 
The non-emphasized limitations of “determining a member’s contribution index …”, “determining a member’s contribution index goal …”, “predicting …”, “implementing …” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the ranking and determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 9 does not recite additional limitations which are significantly more than abstract ideas. Therefore, the Claims are not patent eligible as well.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deodhar et al. (U.S. 2017/0116552 hereinafter Deodhar).
	As Claim 1, Deodhar teaches an expert computer system implemented method for analyzing, improving, and monitoring the co-prosperity of members of a network and/or the network (Deodhar (¶0240 line 6-7, ¶0728, fig. 6), method for organization within an organization. Figure 6 shows an organizational hierarchy network), comprising the steps of: 
(a) for each member, profiling the relationship habits of the member (Deodhar (¶0242, ¶0630- ¶0632, ¶0732, ¶1063, ¶1115), for each user, user’s Purpose and Activities are stored. Further on user’s tracked time is tracked. Social time, such as using Facebook or Twitter, is marked as personal use. Recognition-and-rewards system and social platform are used to motivate individual) determining a member relationship habit index (Deodhar (¶0643), sub-score (a member habit index) is determined from user activities), and for the network, and determining a network relationship habit index by combining the individual member relationship habit indices (Deodhar (¶0822, table 10, ¶0814), a work time for sub-units (a network) is computed from individual data); 
(b) profiling the welfare outcome and wellbeing outcome of the member and determining a member success index (Deodhar (¶0633, ¶0648), user welfare outcome and wellbeing outcome such as work output parameters are collected. A score is generated as independent parameter), and determining a member social contribution index reflecting the member’s social contribution to the network (Deodhar (¶0643), user time effectiveness (a member contribution index) is determined from the sub-scores); 
(c) determining a co-prosperity index (Deodhar (¶0673), co-prosperity index (benefits of the proposed improvement) are user’s work effectiveness and work-life balance. When the user’s work effectiveness and work-like balance are improved, the prosperity of the user as well as the network is increased) for the member from the member success index (Deodhar (¶0673), user work-life balance) and member contribution index (Deodhar (¶0673), user’s work effectiveness); 
(d) wherein the expert system comprises a prediction model produced by calculating (Deodhar (¶0830 line 3-5), predictor and instructor module uses optimized, automated and adaptive learning) correlation coefficients defining causal relationships (Deodhar (¶0649, ¶0685, ¶0831), causal relationship such as a good correlation between work pattern item being tracked and the output (work effectiveness and work-life balance) to motivate the user to improve) between the members’ relationship habit profiles (Deodhar (¶0643), user time effectiveness (a member contribution index) is determined from the sub-scores) and the co-prosperity indices of the members (Deodhar (¶0830 line 16-27), the output includes the improvements of work output, work effective index and work life balance index); 
(e) with the prediction model (Deodha (¶0283, ¶0618, ¶0830 line 16-27), Work pattern items are suggested based on predicted improvement on work output, work life balance and work effectiveness index), determining a social relationship habit improvement program consisting at least one change for a member based on the predictive modelling of the impact of changes to the member relationship habit profile (Deodhar (¶0618 line 11-14), improvement is suggested for user to improve work habits) which changes are predicted to increase the member co-prosperity index by increasing the member social contribution index and/or the member success index Deodha (¶0283, ¶0618, ¶0830 line 16-27), Work pattern items are suggested based on predicted improvement on work output, work life balance and work effectiveness index).
(f) delivering the social relationship habit improvement program to the member (Deodhar (¶0618 line 11-14), improvement is suggested for user to improve work habits) and measuring any resulting change in the member social contribution index and/or the member success index (Deodhar (¶0674), daily notification to the user whether the user is on improvement track or not);
(g) if a different between the predicted change in the member social contribution index and/or the member success index the measured change exists, then identifying at least one variable causing any difference (Deodhar (¶0685), system determines a correlation between a work pattern item an output. If the correlation is negative, the work parttern item is not recommended again); and
(h) update the prediction model (Deodhar (¶0685), system determines a correlation between a work pattern item an output. If the correlation is negative, the work parttern item is not recommended again).

	As Claim 3, besides Claim 1, Deodhar teaches wherein the step of profiling the relationship habits of a member comprise the steps of compiling results from a self-survey from the member and surveys of other members regarding the member's relationship habits (Deodhar (¶1077 line 1-8), user can submit self-survey (Work pattern trend) and get to know their rank relative to peer based on criteria of interest).  

	As Claim 4, besides Claim 3, Deodhar teaches wherein the member's relationship habits are characterized as being dependent, independent or interdependent (Deodhar (¶0728, fig. 6), member’s relationship habits are interdependent).  

	As Claim 6, besides Claim 1, Deodhar teaches wherein the development and delivery of a social relationship habit improvement program is implemented with an automated software agent (Deodhar (¶0618, fig. 4 item 334), user predictor and instructor module).  

	As Claim 7, besides Claim 1, Deodhar teaches wherein the method comprises the further step of modifying the causal relationships between the member and network social relationship habit profiles and the co-prosperity index of the member (Deodhar (¶0685, system modifies causal relationship by not setting goal for the Work Pattern item) based on the identification of at least outlier and at least one additional variable which at least partly explains the outlier (Deodhar (¶0685), variable such as negative correlation explains the outliner).  

	As Claim 8, Deodhar teaches A method of improving a co-prosperity index of a member or a plurality of members in a network, implemented by an expert computer system, comprising the steps of: 
determining a member's social contribution index and a member's success index (Deodhar (¶0618 line 7-10), system tracks user’s work effort, work output and work life balance); 
determining a member social contribution index goal and/or a success index goal (Deodhar (¶0618 line 7-14), system identifies user’s weakness in those area and suggests goals for the user); 
using an expert prediction model produced by calculating (Deodhar (¶0830 line 3-5), predictor and instructor module uses optimized, automated and adaptive learning)  correlation coefficient defining causal relationship (Deodhar (¶0649, ¶0685, ¶0831), causal relationship such as a good correlation between work pattern item being tracked and the output (work effectiveness and work-life balance) to motivate the user to improve) between the members’ habit profiles (Deodhar (¶0643), user time effectiveness (a member contribution index) is determined from the sub-scores)  and the co-prosperity indices of the members (Deodhar (¶0830 line 16-27), the output includes the improvements of work output, work effective index and work life balance index), predicting at least one interdependent relationship habit improvement required for each of the network members in order to progress towards one or both goals (Deodha (¶0283, ¶0618, ¶0830 line 16-27), Work pattern items are suggested based on predicted improvement on work output, work life balance and work effectiveness index), by identifying at least one member or network relationship habit improvement known to causally drive the co-prosperity outcome for the member or network (Deodhar (¶0618 line 18-21, ¶0163, ¶1115, ¶0830), system predicts improvements in work output, work effectiveness and work life balance for work pattern items. Recognition-and-rewards system and social platform are used to motivate individual); and 
implementing the relationship habit improvement with the member (Deodhar (¶0618 line 14-18), network habit improvement is implemented in form of progress report based on goals, the points and badges won).  

	As Claim 9, besides Claim 8, Deodhar teaches comprising the further step of repeating some or all of the steps if the member has not achieved either or both the success index goal or the relationship contribution index goal (Deodhar (¶0682), if user fails the goals, the goal is suggested to be repeated).  

	As Claim 10, Deodhar teaches a expert computer system for analyzing, improving, and monitoring the co-prosperity of a network having a plurality of members and/or network (Deodhar (¶0240 line 6-7, ¶0728, fig. 6), method for organization within an organization. Figure 6 shows an organizational hierarchy network), the computer system including at least one processor; at least one computer-readable storage medium operatively coupled to the at least one processor and comprising representation of at least one set of computer instructions that, when executed by said processor, (Deodhar (¶0070 line 1-5), a computer implemented system for) causes the computer system to perform the operations of: 
The rest of the limitations are rejected for the same reasons as Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deodhar in view of Koren et al. (U.S. 2017/0344656 hereinafter Koren).
	As Claim 5, besides Claim 3, Deodhar may not explicitly disclose while Koren teaches wherein any survey for any selected member may be shortened or simplified based on prior survey results or previously determined causal relationship (Koren (¶0276), questionnaire is simplified based on user’s previous response time, rate of errors.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify self-survey of Deodhar instead be a questionnaire taught by Koren, with a reasonable expectation of success. The motivation for replacing the self-survey of Deodharwith the questionnaire of Koren would be to allow an interactive method in which content element selection and matching questionnaire selection and answering are done interactively to enhance user’s experience (Koren (¶0267)).
	
	Response to Arguments
Rejection under 35 U.S.C. §101:
	Applicant argues that “an expert system and prediction model which uses indices to determine coefficient and correlations” is significant more than an abstract idea (fifth paragraph of page 8 in the remarks). 
	Applicant’s arguments are not persuasive. The calculation itself could be a mental process such as user’s intuition. For example, employer notices that “coming late to work” employees have poor performance and provides an instruction for them to improve by coming to work earlier. The additional element, i.e. expert system, is just a generic computer system that performs the calculation. Therefore, the “expert system” is not significantly more than the abstract idea.

Claim rejection – 35 U.S.C. §102:
	As Claim 1, Applicant argues that social nature is different from work effort (fifth paragraph of page 9 in the remarks).

    PNG
    media_image1.png
    59
    629
    media_image1.png
    Greyscale

	Applicant’s arguments are not persuasive because work productivity is a nature social behavior or social contribution. Also, work effort is a social effort because high productivity employee has more respect from the management. Deodhar discloses the idea with social platform to showcase top performers. Social recognition is also a type of relationship between people in the same company network.
 	Other independent/dependent Claims are not allowable for the same reasons above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143